                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION


UNITED STATES OF AMERICA,
v.                                                  Case No. 8:14-cr-30-T-23AAS
LINBERTO GALLARDO-GONZALEZ
_____________________________________/
                                     ORDER
       Linberto Gallardo-Gonzalez seeks an order requiring the government to

return certain personal property, which was seized at the time of his arrest. (Doc.

126). Specifically, Mr. Gallardo-Gonzalez seeks the return of the following items:

                 1. Colombian passport
                 2. Cedula de Ciudadania (Colombian identification document)
                 3. Blackberry Q10 cellular phone
                 4. Gold chain
                 5. One silver and gold ring
                 6. Casio watch
                 7.
      The Department of Homeland Security is in possession of the Colombian

passport and Cedula de Ciudadania, which are being kept in Mr. Gallardo-Gonzalez’s

Alien File in order to facilitate his return to Colombia upon his release from prison.

The case agents are in possession of his Blackberry Q10 cellular phone, charger,

microchip, miscellaneous paperwork, and a radio. Pedro Amador, Esquire, former

counsel for Mr. Gallardo-Gonzalez, is in possession of the gold chain, silver and gold

ring, and Casio watch. Mr. Gallardo-Gonzalez is requesting that all of these items be

returned to: Mr. Roosevelt Hudgson, 417 Beach, 63 St. Arvern, NY 11692.

      The government has responded that former counsel Mr. Amador will send the

gold chain, silver and gold ring, and Casio watch to the person and address requested

                                          1
in Mr. Gallardo-Gonzalez’s motion (Doc. 134). The case agents likewise will send the

Blackberry Q10 cellular phone, charger, microchip, miscellaneous paperwork, and

radio to the same person and address.         The Department of Homeland Security,

however, will not return the Colombian passport and Cedula de Ciudadania until the

deportation process after he completes his term of incarceration.

      Accordingly, Gallardo-Gonzalez’s motion (Doc. 126) is GRANTED-IN-PART

and DENIED-IN-PART, as follows:

      (1) Mr. Gallardo-Gonzalez’s motion (Doc. 126) is GRANTED for the return of

         the Blackberry Q10 cellular phone with accessories, gold chain, silver and

         gold ring, and Casio watch. The court requests that the items must be sent

         by August 7, 2019 and requires the government to file a notice of compliance

         by August 14, 2019.

      (2) Mr. Gallardo-Gonzalez’s motion (Doc. 126) is DENIED WITHOUT

         PREJUDICE for the return of the Colombian passport and Cedula de

         Ciudadania, pending the completion of his term of incarceration.

      ORDERED in Tampa, Florida on July 24, 2019.




                                          2
